Case 21-00600-5-DMW Doc8 Filed 03/19/21 Entered 03/19/21 16:17:54. Page 1 of 6

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

RALEIGH DIVISION
INRE: |
: GREGORY DOUGLAS WEAVER, : “ el | | CASE NO. 21-00608-8-DN0W
DEBTOR 1

| BeaTOR's VERIFIED MOTION To aieo AUTOMATIC STAY _

Now comes the Debtor, by and through couse, arid moves this dourt to order, under il.
* USEC.§ 362(c)(3), that the full protections of the automatic stay bé extended i inthis case until

|. terminated under 11 U.S.C. § 362(0}(1) or (2), or until further order of the court. In support of

this motion, the Debtor shows the court as follows:
“1. The Debtor fled the snap ct on Marsh 17,2021, |

2. On i April 3, 2020, the Debior filed a prior chapter 13 case bearing the s assigned Case No,

20-01541-5-DMW i in the Eastern District of North Carolina. The court dismigsed that .

' - Gage On February 25, 2021. The dismissal of the prior case was because of the following
: es all that aE a

“Debtor ot Debtor’ 9 immediate famity inourred significant reédical expenses;
Debtor lost job/ had hours reduged/had' wages: reduced; ,

q.

a .

ov _ Debtor incurred 4 significant expense on primary reside, namely moving
: up expenses of $2500.00 and séourity deposits, -

hd a - | Debter incurred a significant, expense on primary vehiole:

Debtor was owed money by.a third party (such as child support, alinieny, | oo

> worker’ 3 ‘coniponsation) gad wad not paid (if 30, list source of money *),

er 5 3 Debtor incurred & significant expense related to a -dspendont (if'sa, ” ie
details): * Debtor incurred t furniture expanse of $450, 00 for his Saughter a ag she :

. _ grew out of her bedroom set.

- 8 ae Other *.. :

oB The Debtor's cipounMtances have substantially changed because (nari all tat apply):

Oo: -. Debtor iow has new income in the forin of additional werk bourg, an additional.

. job, additiorial wages from previous job, and/or a new job. Provide details: ©

Bos Debtot now hag sie indoms in the form of monetary assistancd from: a thitd
. “party individual (provide details): *

i f --. Bebtor now has new income in the for of rionétir) nésigtiinoe from a third

moe party organizntion (provide details): *Debtar is now receiving soci! ‘security for -
mo his daughter in the ariount of $430.00 per taonth.

ap Q Debi ia he rhore ‘available | intame in n thee Freie nt vee exnensA 7

 

 

 
Case 21-00600-5-DMW  Doc8 Filed 03/19/21 Entered 03/19/21 16:17:54

Q Other: *
4. As required by E.D.N.C, LBR 4001-1 (d)(1), this motion (mark appropriate box)

J is filed within five (5) days of the petition date ,
oO is NOT filed within five (5) days of the petition date,

5, The Debtor has demonstrated by clear and convincing evidence that the ourrent oase is
filed in good fhith, The Debtor's circumstances have substantially changed so that the reason for
dismissal in the prior case is not likely to reour and this case can be completed.

Wherefore, the Debtor prays for the court to enter an order extending the automatic stay
as to all creditors until it would terminate under 11 U.S.C. §§ 362(¢)(1) or (2), or until further
order of the court, and for such further relief as the court deems just and appropriate.

Dated; March 18, 2021 c*
oe Jn Pr

(sfTravis Susser _
Travis Sasser
Attorney for Debtor

Sasser Law Firm

2000 Regency Parkway,Suite 230
~ Cary, NC 27518

NC Bar No. 26707
Tel: 919,319,7400
Fax: 919.657.7400
Email: travis@sasserbankruptey.com

DECLARATION : é

‘Under penalty of perjury, I, Gregory Douglas Weaver, hereby certify that I have
“ledge vf all the information contained in the pleading above and all information is .

    
   
   

ry Douglas Weaver,
; Swom and qubsoribed to me this the 4a day of Maram
cr ek ie ey ry BLAW

  

;

Not Public ==
Detheber JU, 20aF

 

ivan

Page 20f6 -~
Case 21-00600-5-DMW Doc8 Filed 03/19/21 Entered 03/19/21 16:17:54 Page 3 of 6

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

RALEIGH DIVISION
IN RE:
GREGORY DOUGLAS WEAVER, CASE NO. 21-00600-5-DMW
CHAPTER 13
DEBTOR
NOTICE OF MOTION

 

NOTICE IS HEREBY GIVEN that a Motion to Continue Automatic Stay has been filed
by the debtor. A copy of the motion accompanies this notice.

TAKE NOTICE FURTHER that pursuant to the Local Rules of the United States
Bankruptcy Court for the Eastern District of North Carolina, you have fourteen (14) days from
the date of this Notice of Motion to file a responsive pleading to the attached Motion. Ifa
response is filed, a hearing on this motion will be heard at the United States Bankruptcy Court,
Eastern District of North Carolina, Raleigh Division located at the Century Station Federal
Building, 300 Fayetteville Street, Raleigh, North Carolina 27601 in the 3 Floor Courtroom
starting at 10:00am on April 14, 2021.. You must file your response with the Clerk, United
States Bankruptcy Court, Post Office Box 791, Raleigh, NC 27602 with a copy to the
undersigned, Any such responsive pleading must contain a request for a hearing if, indeed, you
wish to be heard by the Court. Unless a hearing is specifically requested in a responsive
pleading, the attached Motion may be determined and final Orders entered by the court without a
hearing.

Dated: March 18, 2021 o Bo

/s/ Travis Sasser

Travis Sasser

Attorney for Debtor

State Bar No. 26707

2000 Regency Parkway, Suite 230
Cary, NC 27518

Tel: 919.319.7400

Fax: 919.657.7400
travis@sasserbankruptcy.com
Case 21-00600-5-DMW Doc8 Filed 03/19/21 Entered 03/19/21 16:17:54 Page 4 of 6

CERTIFICATE OF SERVICE

The foregoing debtor’s Motion to be served on the following parties, by mailing a copy
by depositing it in the United States Mail, by First Class Mail, in a properly addressed envelope
with adequate postage thereon.

ALL PARTIES ON THE ATTACHED MAILING MATRIX

Dated: March 18, 2021 A Br

/s/ Travis Sasser

Travis Sasser

Attorney for Debtor

State Bar No. 26707

2000 Regency Parkway, Suite 230
Cary, NC 27518

Tel: 919.319.7400

Fax: 919.657.7400
travis@sasserbankruptcy.com
Case 21-00600-5-DMW

Ally Financial

Attn; Managing Agent

BO Box 130424

Roseville, MN 55113-0004

BANK OF MISSOURI
2700 § LORRAINE PL
SIOUX FALLS, SD 57106-3687

Capital One

Attn: Managing Agent
PO Box 85149

Richmond, VA 23295-0001

1Q Data International, Inc.

Attn: Managing Agent/Bankruptey
1010 SE Everett Mall Way, Suite 100
Everett, WA 98208-2855

Monterey Financial Services
BO Box 2909
Carlsbad, CA 92018-2809

Nodell, Glass & Haskell
5540 Centerview Drive
Suite 416

Raleigh, NC 27606-3369

PYOD, LLC

c/o FNEM, LLC Reaurgent Capital
PO Box 19008

Greenville, SC 29602-9008

SYNCB/Walmart

Attn: Managing Agent /Bankruptcy
FO Box 965024

Orlando, FL 32896-5024

State Employeas’ Credit Onion
Attn: Lori Barnes, Loss Mitigation
Post Office Box 25279

Raleigh, NC 27611-5279

Doc 8 Filed 03/19/21 Entered 03/19/21 16:17:54 Page 5 of 6

Applied Bank

Attn: Managing Agent

PO Box 15809

Wilmington, DE 19850-5809

(p}BLUEGREEN CORPORATION

MORTGAGE DEPT ATTN BANKRUPTCY

4960 CONFERENCE WAY NORTH SUITE 100
BOCA RATON FL 33432-4413

ECSI

Attn: Managing Agent /Bankruptey
181 Montour Run Road
Coraopolis, PA 15108-9408

Internal Revenue Service
Attn: Managing Agent

P. 0. Box 7346
Philadelphia, PA 19201-7346

Montgomery Ward

Attn; Managing Agent
Post Office Box 981400
EL Pago, TX 79998-1400

Orange County EMS

Attn: Managing Agent /Bankruptey
PO Box 8181

Hillsborough, NC 27278-8181

(p} PRESTIGE FINANCIAL SERVICES
PO BOK 26707
SALT LAKE UT 84126-0707

Seventh Avenue

C/o Creditors Bankruptcy Services
Post Office Box 740933

Dallas, TX 75374-0933

SunTrust

Attn: Managing Officer
PO Box 305053

Nashville, TH 37230-5053

ATaT

Attn: Managing Agent/Bankruptcy
2247 Northlake Parkway

Sucker, GA 30084-4005

(p) CREDITORS BANKRUPTCY SERVICE
PO BOX 800849
DALLAS TX 75389-0849

Bridgecrest Credit Company

Attn: Managing Agent /Bankruptcy
7300 East Hampton Avenue Suite 101
Mesa, AZ 85209-3324

Fizst Premier Bank

Attn: Managing Agent/Bankruptcy
PO Box 5147

Sioux Falls, SD 57117-5147

Herrick Bank

e/o Resurgant Capital Services
P. GO. Box 10368

Greenville, SC 29603-0368

NC Department of Revenue

Office Serv. Biv., Bankruptcy Unit
Post Office Box 1168

Raleigh., NC 27602-1168

PRESTIGE FINANCIAL SERVICES
BO BOX 26707
SALT LAKE CITY, UT 84126-0707

SYNCB/Care Credit

Attn: Hanaging Agent/Bankruptcy
950 Forrer Boulevard

Kettering, OH 45420-1469

Sherman Originator, LLC
Attn: Managing Agent

Post Office Box 10497
Greenville, SC 29603-0497

Total Card, Ine.

Attn: Managing Agent/Bankruptcy
Post Office Box 89725

Sioux Falls, SD 57209-9725
Case 21-00600-5-DMW Doc8 Filed 03/19/21 Entered 03/19/21 16:17:54 Page 6 of 6

UNC Health Care University of Phoenix Web Bank/Fingerhut

Attn: Managing Agent Attn: Managing Agent Attn: Managing Agent/Bankruptcy
211 Friday Center Drive, 8te2015 4615 East Elwood PO Box 166

Chapel Bill, NC 27517-9499 Phoenix, AZ 85040-1950 Newark, Nd 07101-0166

Gregory Douglas Weaver John F, Logan

222 Old Fayetteville Road, Apt # G- Office Of The Chapter 13 Trustee

Carrboro, NC 27510-5503 BQ Box 61039

Raleigh, NC 27661-1039
